In an action for a permanent injunction to abate a public nuisance, the plaintiff appeals from an order of the Supreme Court, Nassau County (Alpert, J.), entered September 28, 2004, which denied its motion for a preliminary injunction prohibiting the defendants from using the subject premises pending the outcome of the action.
Ordered that the order is affirmed, with costs.
Town Code of Town of Hempstead § 91-4 (hereinafter the Code) requires that where the Town of Hempstead seeks to enjoin the use of a premises that has become a “public nuisance,” a copy of chapter 91 of the Code must be attached to the notice to the property owner of the first arrest that forms a predicate for the Town’s injunction application. Because the Town’s submission in support of its motion for a preliminary injunction fails to establish that a copy of chapter 91 of the Code was attached to the notice sent to the property owner here, as was required, the Supreme Court providently exercised its discretion in denying the requested injunction.
In light of this disposition, the defendant’s remaining contentions are academic insofar as they relate to the preliminary injunction. H. Miller, J.P., Adams, Spolzino and Fisher, JJ., concur.